114 Ga. App. 804 (1966)
152 S.E.2d 700
WESTON
v.
CITY COUNCIL OF AUGUSTA.
42253.
Court of Appeals of Georgia.
Argued September 8, 1966.
Decided December 5, 1966.
Rehearing Denied December 15, 1966.
Franklin H. Pierce, John D. Watkins, for appellant.
Henry J. Heffernan, Jack E. McGahee, for appellee.
PANNELL, Judge.
1. Where an objection to testimony is made and overruled and thereafter testimony as to the same subject matter is introduced without objection, the overruling of the previous objection to the similar testimony does not constitute reversible error. State Hwy. Dept. v. Hollis, 106 Ga. App. 669 (127 SE2d 862).
2. That the testimony objected to may have been objectionable for other reasons than those interposed is not ground for reversing the trial court.
3. Where evidence as to the value of other property, as of a time approximately a year after the taking in a condemnation action, is offered and the trial judge ruled out such evidence upon objection made thereto because of the difference in time, he will not be reversed for doing so, where there was no showing that the property testified about was comparable to that condemned, so as to enable this court to determine whether or not the trial judge abused his discretion. See in this connection: West v. Fulton County, 95 Ga. App. 320 (97 SE2d 785); Sumner v. State Hwy. Dept., 110 Ga. App. 646 (139 SE2d 493); Schrimsher v. State Hwy. Dept., 110 Ga. App. 705 (140 SE2d 64); Fulton County v. Elliott, 110 Ga. App. 680 (139 SE2d 527); Freedman v. Housing Authority of the City of Atlanta, 108 Ga. App. 418 (136 SE2d 544).
4. Upon application of the above ruling to the enumerations of error in the present case complaining of the admission and rejection of evidence, we must hold that the trial court did not err in overruling the condemnee's motion for new trial.
Judgment affirmed. Felton, C. J., and Frankum, J., concur.